Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/22022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9,12,15-16,20 and 37 and 38 in the reply filed on 12/02/2019 is acknowledged.
Claims 21,22,25,41 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2019.
Claims 67-68 are added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claims 1, 3,5-8, 37,38, 59,61,63-64, 67 and 68 remain rejected and newly added claim 69 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now darned." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The specification has described a mouse whose genome comprises a replacement, within the endogenous OX40 gene, with the corresponding human OX40 sequence such that the extracellular domain of the chimeric gene product is human and the remainder of the gene product is mouse. Claim 1, however, is encompasses replacement of a portion or variants of the extracellular region with a portion or variants of the human extracellular region, to render it “humanized”. The specification has not described any portion sequences of the OX40 extracellular region that are within the genus as claimed that would serve the same function as a replacement of the whole. The replacement described in the specification results in a chimeric protein that has the same binding properties as fully human OX40. The specification has not described fragments or variants that would retain this property.
Pfaff v. Wells Electronics, Inc.. 48USPQ2d 1641,1646 (1998).
Similarly, the skilled artisan cannot envision the variants recited by the claims, wherein 5-10% of the chimeric sequence can be varied. One of skill in the art cannot envision 
With the exception of the sequence referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides or polypeptides, and therefore conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation. The skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acid molecules and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.
The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Bard, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by any member of the genus of portions of extracellular region encompassed by the claims. Therefore, only the nucleic acid sequence of exon 2, exons 3-6 and part of exon 7 (encoding amino acids 35-197) and the corresponding polypeptide, but not the full breadth of the claims University of California v. Eli Lilly and Co.. 43 USPQ2d 1398,1404, 1405 held that "to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude "the inventor invented the claimed invention".
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant argues that claim 1 has been limited to recite that the chimeric OX40 comprises an amino acid sequence 80% identical to SEQ ID NO32. While this is narrowing, it still encpkompasses sequences that differ by up to 20% from the human extracellular domain. Because there is no structure/function analysis of the sequence, the skilled artisan cannot readily envison which 20% of the human extracellular domain can be altered and still retain the functional properties of the human ECD.
Applicant cites Rasmussen in arguing that there may be situation where one species adequately supports a genus, for instance, where disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to “adheringly applying” because one of skill in the art would understand that it is unimportant how the layers are adhered. In response, the instant scenario differs in that the sequence does matter and there are alterations encompassed by the claim that will not effectively retain function and the skilled artisan cannot readily envision them. 
Applicant argues that a person of skill in the art would understand that amino acid sequences can differ slightly and a person of skill in the art inn possession of how to humanize to obtain slightly altered sequences. In response, the rejection is on the basis that the 
Applicant refers to the Zhou declaration, filed 01/18/2022 and argues that given the alignment in Figure 21, researchers in the field can reasonably expect that variation based on the example can still work. In response, Example 21 is a comparison of mouse and human OX40 protein sequence. The researcher can see where variation in the extracellular domain exists and identify conserved residues. However, this information does not tell which residues can vary within the human sequence and still retain the same functional properties as human with regard to ligand binding. While a person of skill in the art can expect some residues in the human ECD could be altered and function and binding properties be retained, the specification has failed to provide the support necessary to envision which one would fall into this class. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,6-8,12,37, 38,58, 61-62 and 67-68 remain rejected and claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Morales-Kastresana (19:6151-6162) and Sanmamed (2016, Annals of Oncology, 27:1190-1198).
Claim 1 is drawn to a genetically-modified, non-human animal whose genome comprises a sequence encoding a human or chimeric OX40 on at least one chromosome. Newly added claim 67 is added to the rejection because the intended use limitation is not given patentable 
	Morales-Kastresana teaches the use of immunostimulatory antibodies that bind to immune checkpoint molecules OX40, CD137 and B7 (PD-L1) to activate antitumor immune responses in T cells in mice. OX40 is not, however humanized.
Sanmamed discusses the advantages, disadvantages and evolution of murine (mouse, claims 6-7) models in developing anti-cancer drugs. This includes the development of mouse knock-ins that allow researchers to study drugs that only recognize human versions of checkpoint molecules. To this end, Sanmamed teaches that knockin models allow researchers to study drugs that recognize a human version of checkpoint molecules in a murine system. “KI models also provide the opportunity to explore the capacity of checkpoint blockers to elicit cell-mediated cytotoxic effector functions such as antibody-dependent cellular cytotoxicity and phagocytosis” (page 1193, para 3). “Perhaps, the most important advantage of the KI model is our ability to evaluate autoimmune or pro-inflammatory side effects associated with candidate human therapeutic antibodies.”  Sanmamed teaches that the development of humanized models is promising strategy that offers the possibility of testing checkpoint blockers’ capacity and their combination with other anti-tumor drugs and references the above-discussed work of Morales-Kastresana regarding the positive immunostimulatory effects of antibodies directed to 3 checkpoint inhibitors, OX40, PD-L1 and CD137. See page 1196. With regard to specific structure of the chimeric molecules, Sanmamed discusses CTLA4 knock-in mice which comprise a replacement of the sequence encoding the mouse CTLA4 extracellular domain with the human extracellular domain. 

Taken together, these teaching render it obvious, at the time of filing, to humanize the extracellular domain of immune checkpoint molecules as was taught by Sanmamed, including OX40 as taught by Morales-Kastresana, to arrive at the genetically modified non-human animal whose genome comprises a sequence encoding a human or chimeric OX40 at an endogenous OX40 locus as required by claim 1. Sanmamed teaches the benefits of using humanized checkpoint molecules in murine models to screen for toxicities of antibodies that bind checkpoint molecules such as 4-1BB, OX40 and PD-1. Thus, it would have been obvious at the time of filing to combine the teachings regarding OX40 as an effective checkpoint target (Morales-Kastresana), with teachings regarding humanizing the extracellular domains of immune checkpoints, a genus known to include OX40 (Sanmamed) to arrive at the invention as claimed. One would have had a reasonable expectation of success because all requisite teachings to make a humanized OX40 murine model were known and carrying such toxicity screens had been demonstrated for other checkpoint molecules.

Applicant refers to the Zhou declaration filed 01/18/2022 and argues that the declaration establishes the development of humanized mice for a new target protein is unpredictable.  They argue that the inventors have had difficulty in humanizing the checkpoint molecule, ICOS. They argue that success with one immune checkpoint molecule does not necessarily provide a reasonable expectation of success for a different checkpoint molecule. Gacerez (first published May 10, 2016, Journal of Cellular physiology, 231:2590-2598), the modularity of cellular receptors in the design of novel chimeric antigen receptors. Gacerez Gruss, 1996, Annals of Oncology, 7 (suppl 4):S19-S26)).  OX40 is also comprised of an extracellular binding domain, a hinge or spacer, a transmembrane domain and a cytoplasmic signaling domain (see Latza, 1997, Eur. J. Immunol, 24:677-683). While OX40 is not a CAR, since CARs are not natural, but they comprise the 4 domains that can be interchanged between various immune receptors. Generally, in a CAR using an OX40 domain, it would be the signaling domain of interest (see Gacerez). Nonetheless, the point is that OX40 is modular and its domains can be swapped. 
Applicant argues that there was no motivation to combine the references. Applicant argues that Sanmamed is a review that discusses the strengths and weaknesses of available animal models to evaluate checkpoint blockers and cites Lute as the only successful example of a humanized KI mouse with a human extracellular domain. In response, there is no requirement that the art rank alternatives in order of preference. Furthermore, Sanmamed teaches that some types of models are better than others depending on what it is to be used for. Each has 
Applicant argues that the office action did not provide any other enabling disclosure where a humanized immune checkpoint mouse can successfully express the human-mouse chimeric protein. With regard to Lute, the article provides the knowledge necessary to replace the OX-40 ECD. It appears Applicant may be arguing that Lute is the only successful example of a humanized ECD in mouse.
Replacement of ECDs is well- and long-known and the literature is replete with formation of chimeric antigen receptors. Lute is merely one example chosen because it is a checkpoint molecule. Evidence supporting the modularity and well-known ability to swap domains of cellular receptors can be seen, for example at para 7 of WO2009/091826, the abstract of WO2004039840 and in the general teachings of Guest (2005, Journal of Immunotherapy, 28:203-211). Applicant notes that these are not enabling disclosures. In response, these references are provided as evidence of the modularity of cell surface receptors and that domain swaps are well-known and enabled in general. All that is needed is motivation to carry out humanization of OX-40 as a checkpoint blocker and the sequences necessary to make the genetic modification. Applicant was additionally, previously referred to Dombrowicz (1996, J Immunol, 157:1645-1651) as well as Figure 4 and the section entitled "CARs: extracellular receptor proteins that detect user-specified antigens" in Gordley (2016, CurrOpin Struct Bbl, 39:106-114). Figure 4 shows libraries comprising modular parts can be used to assemble a vast array of different chimeric receptors. It is noted that while Gordley was published in 2016, it is a review of past literature and technologies. Additionally, Hemmi (1994, PNAS, 89:2737-2741) taught that hFN-g receptor expressed on mouse cells can bind hFN-g with normal binding properties but the mouse cells are insensitive to hIFNg. Hemmi addressed this issue by making a chimeric receptor with the human extracellular binding domain and 
Applicant argues that Lute teaches the utility of the humanized CTLA-4 mouse relies on three factors-1)that the human CTLA-4 has ligands in the mouse, 2) that the signaling pathways between human and mouse are similar, and 3) the human and mouse CTLA-4 have the same function. In response, with regard to the first point, if natural ligands are not present in the mouse, it is useful for screening for exogenous ligands. With regard to the second point, screening for human ligands is easier if the downstream signaling molecules are similar but this is not necessary. If the downstream pathway is characterized, then an assay can be used to identify ligands. With regard to the third point, it is a simpler concept to carry out a screen of the biological function of the two species are the same. However, if downstream biological function differs, then screens need to be adjusted accordingly. The screen need only point toward ligands that bind and activate and do not necessarily need to be therapeutic or be detected in the same manner.
Applicant argues that the cytoplasmic domain need be compatible with the ECD.  Applicant is referred to the references above supporting the modularity of cell surface receptors. 
Applicant states that, more importantly, while human and mouse CTLA-4 have the same cytoplasmic regions, human and mouse OX40 have different cytoplasmic regions, having only 64.86% identity (page 9). Applicant asserts because the human and mouse cytoplasmic domains differ, the mouse cytoplasmic domain would not be compatible with the human ECD. Again, cell surface receptors are known to be modular and domain swapping is commonly accepted as a predictable art. Furthermore, Lute is using this comparison to say that because the cytoplasmic regions of CTLA-4 are identical in human and mouse, the downstream molecules are likely the same and therefore makes CTLA4 a good candidate to test the 
In support of the argument that CTLA-4 is not relevant in support of humanizing the ECD of other checkpoint molecules, Applicant asserts that the 100% shared identity between mouse and human CTLA-4 is critical and that the lower identity for OX40 indicates that the receptors have different biologic function.  Applicant refers to Exhibit A, Weinberg which teaches different expression patterns for OX40 in mouse and human. In response, this difference fails to alter the motivation or expectation of success as the motivation is merely to screen for antibody effects on the humanized receptors and the means of detecting an effect can be altered based on the cell type that expresses the receptor. The only constraint is that the receptor need to be expressed in a cell type that has downstream molecules that will interact with it and carry out a response.
Applicant argues that Morales-Kastresana teaches the use of immunostimulatory antibodies including anti-OX40 to activate antitumor immune response in mice and has nothing to do with a non-human mammal with human or chimeric OX40. In response, Morales-Kastresana is used to highlight the use of OX-40 as an effective checkpoint target. Humanizing 

With regard to expectation of success, Applicant argues that many genetic modifications can be lethal to animals, Applicant references Zhu. In response. Applicant has taken "the glass is half empty" interpretation of Zhu. There are always unpredictabilities underlying scientific manipulations. However, the well-developed and long-known technology of generating humanized/chimeric cellular receptors with an extracellular domain swap is not so unpredictable that one would conceive that it would be lethal or not useful. Importantly, the purpose of humanizing only the ECD is to maintain the cytoplasmic function of the endogenous protein.  Furthermore, Zhu states that the phenotype is not always predictable but unexpected outcomes provide valuable insight. The quoted excerpt from Zhu is with regard to humanizing an enzyme which is vastly different from an ECD domain swap of a receptor. Enzymes are not modular Iike signaling receptors are. Applicant refers to the Zhou declaration and argues that there was a lack of success with ICOS, a single checkpoint molecule. Applicant points out 
Applicant argues that success with humanizing the CTLA-4 checkpoint molecule does not overcome the failure with ICOS. In response, the failures with ICOS appear to be sequence related, not protein relate. Different attempts resulted in with the not getting transgene integration of failure to make a complete transcript. The unpredictabilities of humanization of the mouse referred to by Zhu regard the effects of altering the structure of the protein which could alter the function. The failures with humanizing ICOS relate to expectation of success not unpredictability. Given the multitude of references in support of the modularity of cellular receptors and the ability to combine different domains from different molecules, demonstrates that the failure with ICOS were unexpected and unfortunate but not all genes can easily be altered given their location of sequence characteristics. 
Applicant ends with discussion of the lower conservation of the cytoplasmic tail of OX40 compared to CTLA-4. In response, this was addressed above in that the art supports that the protein interaction domains are conserved in each. The references cited above, WO2009/091826, WO2004039840 and Guest (2005) support the expectation of success in combining the teachings of Sanmamed and Morales-Kastresana to humanize OX40. Applicant argues that these references do not support carrying out an ECD swap with OX40. In response, the references support the modularity of cell surface receptors. The references need not teach a humanized OX40 for an obviousness rejection. If it did teach this, the reference would be anticipatory.
Applicant argues that human OX40 does not have the PXXP motif in the cytoplasmic tail that has the potential to recruit the SH3 domain containing proteins (Croft, page 13). This argument is not relevant because the claim does not require humanizing this portion. Applicant continues that this difference in the cytoplasmic PXXP motif between mouse and human could 
Applicant argues the differences between the human and mosue extracellular domains are reflected in the differences in sequences of their ligands. This is not unexpected and is not applicable. The purpose and motivation for the swap is to screen for agents that bind the human extracellular domain. Binding to the mouse ligand is actually undesirable. 
In sum, the art teaches screening and use of positive and negative regulators of checkpoint molecules that activate and inhibit the immune response, the art teaches OX40 as one of these regulators and fairly suggests humanizing the various checkpoint molecules for use in screening for human immune checkpoint regulators.
 
	
Claims 1, 3,5,59 and 63 remain rejected under 35 U.S.C. 103 as being unpatentable over Morales-Kastresana (2013, Cancer Therapy, 19:6151-6162) and Sanmamed (2016, Annals of Oncology, 27:1190-1198) as applied to claims 1,6-8,12,37, 38,58, 61-62 and 67-69 above, and further in view of Byun (2013, J. Exp. Med, 210:1743-1759) and Genbank Accession No: NM_003327, 03/15/2015,https://www.ncbi.nlm.nih.gov/nuccore/315360637?sat=21&satkey=51816350, accessed 01/15/2020) and Genbank Accession No: NM_011659, 02/15/2015, https://www.ncbi.nlm.nih.gov/nuccore/118130086?sat=46&satkey=37204760, accessed 01/15/2020).
Claim 3 requires the sequence encoding the human or chimeric OX40 comprise a sequence encoding an amino acid sequence at least 80% identical to SEQ ID NO:28, which is the complete amino acid sequence of human OX40. Claim 4 requires the sequence encoding the human or chimeric OX40 comprise a sequence encoding an amino acid sequence at least 80% identical to SEQ ID NO:32, which is the amino acid sequence of human OX40 through the extracellular domain fused to the TM and cytoplasmic domains of the mouse OX40 protein. Claim 59 requires the sequence encoding the human or chimeric OX40 comprise a sequence encoding an amino acid sequence at least 90% identical to SEQ ID NO:32, which is the amino acid sequence of human OX40 through the extracellular domain fused to the TM and cytoplasmic domains of the mouse OX40 protein. Claim 5 requires the sequence encoding the human or chimeric OX40 comprise a sequence encoding an amino acid sequence at least 90% identical to amino acids 35-197 of SEQ ID NO:28. Claim 63 requires the sequence encoding the human or chimeric OX40 comprise a sequence encoding an amino acid sequence at least 90% identical to SEQ ID NO:32.

While neither of Morales-Katresana and Sanmamed taught the specific recited homologies for the chimeric/humanized OX40 gene as recited by claims 3-5, as set forth above, Sanmamed taught humanization of checkpoint molecules by replacing extracellular and TM domains in the mouse gene with human sequences and Byun taught that the extracellular domain resides between amino acids 30-215 of the human protein. Figure 1C of Byun depicts the following:

    PNG
    media_image1.png
    68
    442
    media_image1.png
    Greyscale



The nucleic acid and amino acid sequences of both mouse (see NM_011659) and human OX40 (see NM_003327) were known at the time of the Morales-Katresana and Sanmamed references and an alignment of the amino acid sequences is below (extracellular domain is highlighted). 
mouse      MY-----VWVQQPTALLLLGLTLGVTARRLNCVKHTYPSGHKCCRECQPGHGMVSRCDHT	55
human      mcvgarrlgrgpcaallllglgls-tvtglhcvgdtypsndrcchecrpgngmvsrcsrs	59
           *      :     :******* *. *.  *:** .****..:**:**:**:******.::

mouse      RDTLCHPCETGFYNEAVNYDTCKQCTQCNHRSGSELKQNCTPTQDTVCRCRPGTQPRQDS	115
human      qntvcrpcgpgfyndvvsskpckpctwcnlrsgserkqlctatqdtvcrcragtqpld--	117
           ::*:*:**  ****:.*. . ** ** ** ***** ** ** ********* **** :  

mouse      GYKLGVDCVPCPPGHFSPGNNQACKPWTNCTLSGKQTRHPASDSLDAVCEDRSLLATLLW	175
human      sykpgvdcapcppghfspgdnqackpwtnctlagkhtlqpasnssdaicedrdppatqpq	177
           .** ****.**********:************:**:* :***:* **:****.  **   

mouse      ETQRPTFRPTTVQSTTVWPRTSELPSPPTLVTPEGPAFAVLLGLG--LGLLAPLTVLLAL	233
human      etqgpparpitvqpteawprtsqgpstrpvevpggravaailglglvlgllgplaillal	237
           *** *  ** *** * .*****: **   : .* * *.*.:****  ****.**::****

mouse      YLLRKAWRLPN-TPKPCWGNSFRTPIQEEHTDAHFTLAKI	272
human      yllrrdqrlppdahkppgggsfrtpiqeeqadahstlaki	277
           ****:  ***  : **  *.*********::*** *****


With regard to claim 3, replacement of only the extracellular murine domain with the known human sequence for the extracellular OX40 would replace 185/277 amino acids that would be identical to SEQ ID NO:28 (claim 3 and 5). Over the remainder of the mouse protein, 53 amino acids are identical to human. Thus replacement of just the extracellular domain would result in a protein with 248 identical amino acids, which is greater than 80%, as claimed.
	With regard to claims 4 and 59, which requires the chimeric gene encode a protein that is at least 80% identical to SEQ ID NO:32, replacement of the known ECD of the mouse protein 

ECDreplacement      MYVWVQQPTALLLLGLTLGVTARRLhcvgdtypsndrcchecrpgngmvsrcsrsqntvc	60
Seq32               MYVWVQQPTALLLLGLTLGVTARRLNCVKHTY-----CCHQCRPGNGMVSRCSRSQNTVC	55
                    *************************:** .**     ***:*******************

ECDreplacement      rpcgpgfyndvvsskpckpctwcnlrsgserkqlctatqdtvcrcragtqpldsykpgvd	120
Seq32               RPCGPGFYNDVVSSKPCKPCTWCNLRSGSERKQLCTATQDTVCRCRAGTQPLDSYKPGVD	115
                    ************************************************************

ECDreplacement      capcppghfspgdnqackpwtnctlagkhtlqpasnssdaicedrdppatqpqetqgppa	180
Seq32               CAPCPPGHFSPGDNQACKPWTNCTLAGKHTLQPASNSSDAICQDRDPPATQPQETQGPPA	175
                    ******************************************:*****************

ECDreplacement      rpitvqpteawprtsqgpstrpvevpggravAVLLGLGLGLLAPLTVLLALYLLRKAWRL	240
Seq32               RPITVQPTEAWPRTSELPSPPTLVTPQGPAFAVLLGLGLGLLAPLTVLLALYLLRKAWRL	235
                    ***************: **   : .* * *.*****************************

ECDreplacement      PNTPKPCWGNSFRTPIQEEHTDAHFTLAKI	270
Seq32               PNTPKPCWGNSFRTPIQEEHTDAHFTLAKI	265
                    ******************************


	With regard to claim 5, which requires the chimeric protein comprise a sequence that corresponds to amino acids 35-197 of SEQ ID NO:28, which is the human OX40 protein sequence. Replacement of amino acids 30-215 with the known human sequence would result in amino acids 35-197 of SEQ ID NO:28. 
	It would have been obvious to apply the teachings of NM_003327, NM_01659 and Byun to create chimeric genes with the recited homologies at the time of filing because Byun taught replacement of the extracellular domain and NM_003327 and NM_01659 provided the human and mouse sequences necessary to do so. One would be motivated to make such a combination to obtain a humanized receptor that recognized the human binding proteins/therapeutic in the 

Applicant refers to the arguments presented over Morales-Kastresana and Sanmamed that are presented above. These arguments are not persuasive as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632